IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0223
                            Filed November 12, 2015

ROXANNE HARRISON,
    Petitioner-Appellant,

vs.

GREENFIELD MANOR, INC., FIRST
COMP INSURANCE COMPANY,
     Respondents-Appellees.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

Judge.



      Claimant appeals from the order affirming the decision of the Iowa

Workers’ Compensation Commissioner. AFFIRMED.



      Ryan T. Beattie of Beattie Law Firm, P.C., Des Moines, for appellant.

      Sasha L. Monthei of Sheldrup Blades, Cedar Rapids, for appellees.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                         2



MCDONALD, Judge.

      The claimant Roxanne Harrison challenges the decision of the Iowa

Workers’ Compensation Commissioner. On April 6, 2009, Harrison was injured

when she slipped on a patch of ice in the parking lot of her employer Greenfield

Manor. On January 18, 2011, Harrison claimed she was injured while working at

a subsequent employer, West Bridge Care and Rehabilitation. She filed workers’

compensation claims related to both injuries, and the claims were consolidated

for hearing.   Initially, the agency determined Harrison had not suffered an

industrial disability. Harrison sought judicial review of that determination. The

district court remanded the matter because the parties had stipulated the 2009

injury resulted in a permanent injury and the commissioner should have thus

determined industrial disability and permanency benefits.       On remand, the

agency found the claimant suffered a five percent industrial disability and was

entitled to twenty-five weeks of permanency benefits. The district court affirmed

the agency’s decision, and Harrison timely filed this appeal.

      On appeal, Harrison appears to contend the agency’s decision is not

supported by substantial evidence and, for the same reason, is irrational,

illogical, or wholly unjustifiable. “On appeal, we apply the standards of [Iowa

Code] chapter 17A [(2013)] to determine whether we reach the same conclusions

as the district court. If we reach the same conclusions, we affirm; otherwise we

may reverse.” See Mike Brooks, Inc. v. House, 843 N.W.2d 885, 889 (Iowa

2014). “The administrative process presupposes judgment calls are to be left to
                                          3



the agency. Nearly all disputes are won or lost there.” Sellers v. Emp’t Appeal

Bd., 531 N.W.2d 645, 646 (Iowa Ct. App. 1995) (citation omitted).

       The legislature has “vested the commissioner with the discretion to make

factual determinations.” Mike Brooks, Inc, 843 N.W.2d at 889. Our court is

bound by these factual determinations “if they are supported by ‘substantial

evidence in the record before the court when the record is viewed as a whole.’”

Id. (citations omitted).   Substantial evidence is defined as “the quantity and

quality of evidence that would be deemed sufficient by a neutral, detached, and

reasonable person, to establish the fact at issue when the consequences

resulting from the establishment of that fact are understood to be serious and of

great importance.” Iowa Code § 17A.19(10)(f)(1). “Evidence is not insubstantial

merely because different conclusions may be drawn from the evidence.” Cedar

Rapids Cmty. Sch. Dist. v. Pease, 807 N.W.2d 839, 845 (Iowa 2011) (citations

omitted). Our court may consider evidence as substantial even if we may have

found a different conclusion than the fact finder. See id. at 845.

       An industrial disability determination presents a mixed question of law and

fact. See Larson Mfg. Co., Inc. v. Thorson, 763 N.W.2d 842, 856 (Iowa 2009).

“The commissioner has a duty to state the evidence relied upon and detail the

reasons for any conclusions.” Myers v. F.C.A. Servs., Inc., 592 N.W.2d 354, 356

(Iowa 1999). “[W]e may reverse the Commissioner’s application of the law to the

facts only if it is irrational, illogical, or wholly unjustifiable.” Lakeside Casino v.

Blue, 743 N.W.2d 169, 173 (Iowa 2007) (citation omitted) (internal quotation

marks omitted).
                                         4



      “Industrial disability . . . measures the extent to which the injury impairs the

employee in the ability to earn wages.” Bearce v. FMC Corp., 465 N.W.2d 531,

535 (Iowa 1991). The focus of an industrial disability is “on the ability of the

worker to be gainfully employed,” not on “what the worker can or cannot do.”

Second Injury Fund of Iowa v. Nelson, 544 N.W.2d 258, 266 (Iowa 1995). In this

case, the agency considered all of the relevant factors in making its industrial

disability determination. The commissioner found Harrison is deconditioned and

obese. Nonetheless, the commissioner found Harrison has the capacity to work.

She currently babysits a child. She has no work restrictions. The commissioner

further found and concluded:

      As noted by Dr. Boarini and others, claimant suffered an extremely
      minor injury and there is no physical abnormality resulting from her
      stipulated injury other than myofascial pain. Such pain may result
      in a small hindrance to claimant, but it cannot reasonably be found
      on remand that her pain complaints have resulted in a significantly
      adverse impact on claimant’s ability to compete for employment in
      the competitive labor market.

The commissioner’s determination was supported by the opinion of two

independent physicians. While there may be evidence in the record contrary to

the agency’s findings and conclusions, “evidence is not insubstantial merely

because it would have supported contrary inferences.” Wal-Mart Stores, Inc. v.

Caselman, 657 N.W.2d 493, 499 (Iowa 2003). “On appeal, our task ‘is not to

determine whether the evidence supports a different finding; rather, our task is to

determine whether substantial evidence . . . supports the findings actually

made.’” Mike Brooks, Inc., 843 N.W.2d at 889 (quoting Cedar Rapids Cmty. Sch.

Dist., 807 N.W.2d at 845).
                                           5



        We reject the claimant’s argument that the employer is judicially estopped

from denying the scope and extent of the claimant’s injury or disability because

its stipulation as to causation in alternate care proceedings. The doctrine is

simply inapplicable here. See NID, Inc. v. Monahan, No. 14-0292, 2015 WL

1332332, at *4 (Iowa Ct. App. Mar. 25, 2015) (“An employer may properly admit

to an injury arising out of and in the course of employment while still contesting

liability for all of the consequences and any disability claimed to result from such

injury.”).

        We conclude the agency’s decision is supported by substantial evidence

and is not irrational, illogical, or wholly unjustifiable. Accordingly, we affirm the

district court’s decision on judicial review.

        AFFIRMED.